—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Lewis, J.), rendered March 8, 1996, convicting him of criminal sale of a controlled substance in the third degree, criminal possession of a controlled substance in the third degree, and criminal possession of a controlled substance in the seventh degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s assertions, the Grand Jury proceeding giving rise to his indictment for the crimes at issue was not defective within the meaning of CPL 210.35 due to, inter alia, the alleged misconduct of the prosecutor (see, People v Karp, 76 NY2d 1006; People v Gonzalez, 201 AD2d 414, 415; People v Perry, 187 AD2d 678).
The defendant’s remaining contentions are without merit. Mangano, P. J., Rosenblatt, Ritter and Krausman, JJ., concur.